Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the amendment filed on 04/15/2022.
Claims 1, 8, 15 and 23 have been amended.
Claims 3-4, 10-11, 18-19 and 21-22 have been cancelled.
Claims 1-2, 5-9, 12-17, 20 and 23 are currently pending and have been examined.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  The term “patent log” appears to be a typographical error. Examiner treated the term as the “patient log”.   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-9, 12-17, 20 and 23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-2, 5-7 and 21-22 are directed to a method (i.e., a process), claims 8-9 and 12-14 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 15-17 and 20 are directed to a system (i.e., a machine).  Accordingly, claims 1-2, 5-9, 12-17, 20 and 23 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 is the method claim, while claim 15 covers a system claim and claim 8 covers the matching computer readable medium.
Specifically, independent claim 1 recites:
A method for receiving geographically verified patient logs, the method comprising operations performed using an electronic processor, the operations comprising:
sending, from a medical application on a device, a check-in indication associated with a student and a hospital, wherein the check-in indication comprises a hospital identifier that identifies the hospital, wherein the device includes global positioning system hardware, and wherein the medical application is used by the student;
determining, based on the hospital identifier, a geographic location of the hospital;
receiving, at the medical application, the geographic location of the hospital in response to the check-in indication;
receiving, at the medical application, a first edit to a patient log at a first time;
determining, using the global positioning system hardware of the device and based on the receiving of the first edit, a geographic position of the device;
receiving a student identifier of the student as part of the check-in indication;
determining a student geographic range for geographical verification based on the student identifier;
determining a hospital geographic range for geographical verification based on the hospital identifier;
determining the geographic range based on the student geographic range and the hospital geographic range;
receiving, at the medical application, the geographic range;
determining the device is within the geographic range of the geographic location of the hospital based on the geographic position of the device determined using the global positioning system hardware;
verifying the patient log as a geographically verified patient log based on the determining the device was within the geographic range of the geographic location of the hospital based on the geographic position of the device determined using the global positioning system hardware;
receiving, at the medical application, a second edit to the patient log at a second time, wherein the second time is after the first time, and wherein the second edit is received when the device is not within the geographic range of the geographic location of the hospital based on the geographic position using the global positioning system hardware;
sending, from the medical application, the geographically verified patient log, wherein the geographically verified patient log is submitted by the medical application when the device is located outside of the geographic range; and
storing the geographically verified patient log.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because determining the whereabout of a medical student within a geographical range of a his/her place of employment, the medical student providing his/her assigned hospital location, entered address, checking-in at locations along a path of visited patients during chart rounds and following up with another round visiting the patients all relate to managing human behavior/interactions between people.  
Accordingly, the claim describes at least one abstract idea.
Turning to the dependent claims, claims 6, 13-14, 16 and 20 describe data gathering, claims 2, 7, 9 and 17 describes determining data, and claims 5, 12 and 23 describes sending geographically determined data. As such, these are all similar to features in the independent claim in that they are manual steps that are applied on a computer or insignificant extra solution activity.    
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claims 8 and 15), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method for receiving geographically verified patient logs, the method comprising operations performed using an electronic processor (conventional computer implementation as noted below, see MPEP § 2106.05(f)) , the operations comprising:
sending, from a medical application on a device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a check-in indication associated with a student and a hospital, wherein the check-in indication comprises a hospital identifier that identifies the hospital, wherein the device includes global positioning system hardware (conventional computer implementation as noted below, see MPEP § 2106.05(f)), and wherein the medical application is used by the student;
determining, based on the hospital identifier, a geographic location of the hospital;
receiving, at the medical application (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the geographic location of the hospital in response to the check-in indication (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
receiving, at the medical application (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a first edit to a patient log at a first time (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
determining, using the global positioning system hardware of the device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and based on the receiving of the first edit, a geographic position of the device (conventional computer implementation as noted below, see MPEP § 2106.05(f));
receiving a student identifier of the student as part of the check-in indication (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
determining a student geographic range for geographical verification based on the student identifier;
determining a hospital geographic range for geographical verification based on the hospital identifier;
determining the geographic range based on the student geographic range and the hospital geographic range;
receiving, at the medical application (conventional computer implementation as noted below, see MPEP § 2106.05(f)), the geographic range (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
determining the device is within the geographic range of the geographic location of the hospital based on the geographic position of the device determined using the global positioning system hardware (conventional computer implementation as noted below, see MPEP § 2106.05(f));
verifying the patient log as a geographically verified patient log based on the determining the device was within the geographic range of the geographic location of the hospital based on the geographic position of the device determined using the global positioning system hardware (conventional computer implementation as noted below, see MPEP § 2106.05(f));
receiving, at the medical application, a second edit to the patient log at a second time, wherein the second time is after the first time, and wherein the second edit is received when the device is not within the geographic range of the geographic location of the hospital based on the geographic position using (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) the global positioning system hardware (conventional computer implementation as noted below, see MPEP § 2106.05(f));
sending, from the medical application, the geographically verified patient log, wherein the geographically verified patient log is submitted by the medical application when the device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) is located outside of the geographic range; and
storing the geographically verified patient log.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes an electronic processor, one or more electronic processors, a medical server, a medical application, personal computer, a tablet PC, a personal digital assistant, a mobile telephone, a smart phone and a non-transitory computer-readable storage medium, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “receiving, at the medical application, the geographic location of the hospital in response to the check-in indication”, “receiving, at the medical application, a first edit to a patient log at a first time” and “receiving, …., a second edit to the patient log at a second time, …. and wherein the second edit is received when the device is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application” the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving, at the medical application, the geographic location of the hospital in response to the check-in indication”, “receiving, at the medical application, a first edit to a patient log at a first time” and “receiving, …., a second edit to the patient log at a second time, …. and wherein the second edit is received when the device is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 1 (similar to claims 8 and 15) does not have any additional elements.
For claim 1 (similar to claims 8 and 15), regarding the additional limitation “global positioning system hardware” the Examiner submits that this additional limitation amounts to merely using a computer, with GPS, to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, medical administrative communications implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 2, 5-7, 9, 12-14, 16-17 and 23 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-3, 5-7, 23 and analogous independent claim 8 with its dependent claims 9, 12-14, analogous independent claim 15 with its dependent claims 16-17 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claims 1, 8 and 15, regarding the additional limitations of the computer system that includes an electronic processor, one or more electronic processors, a medical server, a medical application, personal computer, a tablet PC, a personal digital assistant, a mobile telephone, a smart phone and a non-transitory computer-readable storage medium, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “receiving, at the medical application, the geographic location of the hospital in response to the check-in indication”, “receiving, at the medical application, a first edit to a patient log at a first time” and “receiving, …., a second edit to the patient log at a second time, …. and wherein the second edit is received when the device is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving, at the medical application, the geographic location of the hospital in response to the check-in indication”, “receiving, at the medical application, a first edit to a patient log at a first time” and “receiving, …., a second edit to the patient log at a second time, …. and wherein the second edit is received when the device is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.
  Independent claims 8 and 15, regarding the additional limitation of “global positioning system hardware,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Thus, representative independent claim 1 and analogous independent claims 8 and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 12, regarding the additional limitation of “instructions to receive a request for patient logs associated with a rotation at the hospital,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
In dependent claim 16, regarding the additional limitation of “receive, from the medical application, a request for a patient log entry form,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
In dependent claim 20, regarding the additional limitation “send a request for patient logs associated with a rotation at the hospital” which the Examiner submits merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea, the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-2, 5-9, 12-17, 20 and 23 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-6, 8, 12-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu (U.S. 2021/0020307 A1) in view of Johnson (U.S. 10,037,821 B2) in view Marshall (U.S. 2018/0018435 A1) further in view of Feanny (U.S. 2006/0265295 A1).
Claim 1:
Bhimavarapu discloses a method for receiving geographically verified patient logs, the method comprising operations performed using an electronic processor (See Fig. 33-Fig. 36, exemplary Rounding screen with list of patients, assigned hospital room numbers, bed ID or indicate in surgery mentioned in P0037. Shown as Nearby Patients in Fig. 37 and in [P0141] Screen 142e asks the caregiver is he or she would like to complete the rounds for a particular patient. If yes, health info app 30 saves the answers and forwards them to the appropriate recipients on network 50. See processor in P0014, P0152.), the operations comprising:
sending, from a medical application on a device, a check-in indication (See [P0065] health information software application 30 (hereinafter referred to as “health info app 30”) that is supplied to one or more electronic devices 32. Fig. 2, entered code field, 72 construes a check-in indication and prompting user is construed as sending mentioned in P0084. Once checked-in, a user has access to rounding screens Fig. 33-Fig. 36 mentioned in P0136-P0137. See smartphone as electronic device 32, with built-in GPS mentioned P0076. Also see Fig. 6, health info app menu options mentioned in P0092.) and a hospital, wherein the check-in indication comprises a hospital identifier that identifies the hospital (With the hospital identifier used to query a database that stores and retrieves a hospital’s geographic data, the smart phone 32a (GPS, cellular triangulation, etc.) is used to determine its location (P0076) of the user, also see Fig. 16, the user’s current location entered to retrieve maps, floor plans (Fig. 17), way finder navigation screen with walking path (Fig. 18) and location search menu screen (Fig. 19) that construe resulting data queried from a database that stores the hospital’s geographic location.), 
determining, based on the hospital identifier, a geographic location of the hospital (See P0109-P0110 the user’s current location has ability to determine a geographic location of the hospital with map features using the health info app 30.);
receiving, at the medical application, the geographic location of the hospital in response to the check-in indication (The user checked-in, with his/her location determined can then access maps, floor plans (Fig. 17), way finder navigation screen with walking path (Fig. 18) and location search menu screen (Fig. 19) in response to the user selections mentioned in P0109-P0110. In [P0088] Once health info app 30 is installed on a particular device, health info app 30 is configured to tailor many of the features and information provided to the user 34 based upon the user's location.);
receiving, at the medical application, a first edit to a patient log at a first time (See Fig. 5, Fig.6, P0091, P0094 timeline 78, timeline option 84 where the exemplary ‘Recover in ICU’, event 80 would be a phase of care where the patient would have wellness checks by rounding providers. Fig. 9 shows one or more events 80 construed as part of the patient log at an exemplary previous date ‘Nov 03, 2015, Tuesday’ as a first time.);
determining, using hardware of the device and based on the receiving of the first edit, a geographic position of the device (Technology with GPS, RF ID tag, cellular triangulation (P0076), Bluetooth (P0071) and geo-fencing (P0088-P0089) communications construe using hardware sensors with the mobile electronic device 32 and health info app 30. A geographic position associated with the medical application is taught in [P0091] health info app 30 allows a user to select any of the events 80 to receive more information about the event 80, including, but not limited to, the content, time, and/or location of the event, and directions to the event.);
determining the device is within a geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Using the health info app 30, with geofencing area boundaries construed as within a geographic range of the geographic location see Fig. 3, [P0088-P0089] areas as small as an individual bay of a multi-tenant hospital room), and multiple geo-fenced areas 74 of different sizes and/or shapes may be included for a single hospital 22.);
receiving, at the medical application, a second edit to the patient log at a second time, wherein the second time is after the first time, and wherein the second edit is received when the device (Fig. 9 shows one or more events 80 as part of the patient log at an exemplary previous date ‘Nov 03, 2015, Tuesday’ construed as a first time and ‘Today, Nov 05’ construed as the second time after the first time, using the health info app.) is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Consolidating the treatment of the patient at other locations not within the geographic range of the hospital is taught in [P0064], Fig. 1, by spanning a set of geographic locations that includes at least one hospital 22, a place of business of a vendor 24, an area outside of the hospital 22, such as a city 26, and one or more homes 28.);
sending, from the medical application, the geographically verified patient log, wherein the geographically verified patient log is submitted by the medical application (See Fig. 37, where sending and submitting rounds completion for the patient by forwarding to the appropriate recipient mentioned in P0141.) located outside of the geographic range (See P0064, where the areas outside of the hospital such as a city 26, a home 28 or a place of a vendor 24 construe locations outside of the geographic range.);
storing the geographically verified patient log (See exemplary verified patient log in Fig. 8- Fig.11 and in [P0096-P0097] by summarizing all of the events that have occurred so far with respect to the patient from the timeline construes storing. Also see the list of Nearby Patients shown in Fig. 37 and in [P0141] Screen 142e asks the caregiver is he or she would like to complete the rounds for a particular patient. If yes, health info app 30 saves the answers).
Bhimavarapu does not explicitly teach when a provider in rotation at the hospital is associated with a student using a GPS device. Johnson teaches the provider associated with a student (In column 3, lines 20-32, column 13, lines 33-50, low skilled doctors/providers construe intern or student. Also, in [column 22, lines 23-34] Other systems may be integrated where personnel or student management tracks persons throughout a business setting or within an educational setting.), using the global positioning system, wherein the device includes global positioning system hardware, and wherein the medical application is used by the student (See GPS taught in column 47, line 62 to column 8, line 23.); 
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management at the time of the invention to modify the method of Bhimavarapu to have a provider in rotation at the hospital is associated with a student using a GPS device, as taught by Johnson, to promote accountability among inexperienced, newer medical professionals needing to carry out work his/her duties. 
Although Bhimavarapu discloses geo-fencing to determine if a device is within a geographic range of the hospital (See P0004-P0006), Bhimavarapu and Johnson do not explicitly teach further verifying the patient log based on determining that the device was within the geographic range in proximity of the hospital. Marshall teaches: 
verifying the patient log as a geographically verified patient log based on the determining the device was within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Shown in Fig. 1, steps 114 and 120, taught in [P0047-P0048] In response to a determination that the device is within the predetermined proximity of the patient, e.g., as illustrated by the “Yes” logic leading from decision 114, receipt of wellness data of the patient may be allowed, e.g., see operation 120, where the user and device are in proximity of the patient who is in a medical facility such as a hospital (P0018).).
Therefore, it would have been obvious to one of ordinary skill in the art of performing patient wellness checks at the time of the invention to modify the method of Bhimavarapu and Johnson to have verifying the patient log based on determining that the device was within the geographic range in proximity of the hospital, as taught by Marshall, to guarantee that newer medical professionals are giving patients their undivided attention and completing important tasks before taking a break from work while in their cars or in the break room.
Although Bhimavarapu discloses the hospital identifier and the medical application as mentioned above, Feanny further teaches geographical location features using the hospital identifiers and using a computer installed software mentioned below:
receiving a student identifier of the student as part of the check-in indication (Besides providing username and password (P0113) for remote internet access, see work hours logged for residency program participants/attending resident as students in Abstract, P0053, P0062.);
determining a student geographic range for geographical verification based on the student identifier (The students wearing a transponder (P0099-P0100) with Infrared Radiation (IR), Radio Frequency (RF) and GPS (Global Positioning Satellite) (P0102) used to determine geographic range. Also, see a type of student identifier taught in [P0122] Each resident will have an identifying code unique to the transponder that is attached to their clothing.);
determining a hospital geographic range for geographical verification based on the hospital identifier (See Fig. 1, P0113, facilities A, B, C and D having communication with master server via facility servers monitoring individual transponders (P0115).  Verification is construed as transponder sending activated signal to receivers of facility server mentioned in P0101. Also, see [P0122] In order to provide comprehensive information of all residents within a residency program, these servers (including the master server) and individual facility servers (as defined above) will be "connected" via standard, commercially available and manufactured TCP/IP based networks. Thus is, in essence, creating a single entity representing a plurality of hospitals, buildings, clinics, a single specialty residency program or an entire medical college of facility responsible for training residents.);
determining the geographic range based on the student geographic range and the hospital geographic range (See proximity and range of transponder technology (P0125) established that can be worn at all times by residents in order to gain access to the building in which clinical duties are performed, as well as other physical locations within the building mentioned in P0126.);
receiving, at the medical application, the geographic range (See installed software as a medical application in [P0119, P0127] The receivers used to receive the physical signals generated and emitted from these transponders are also commercially available. Companies exist that provide the hardware and software for managing employee tracking.);
the geographic position of the device determined using the global positioning system hardware (See GPS (Global Positioning Satellite) (P0102) used to determine geographic range.).
Therefore, it would have been obvious to one of ordinary skill in the art of Accreditation Council for Graduate Medical Education (ACGME) regulations at the time of the invention to modify the method of Bhimavarapu, Johnson and Marshall to have geographical location features using the hospital identifiers using a computer installed software, as taught by Feanny, to track the whereabouts of medical residents reporting to clinical duty.



Claim 5:
Johnson teaches further comprising: receiving a request for patient logs associated with a rotation at the hospital; and providing the patient logs, wherein the patient logs comprise the geographically verified patient log (Taught as requesting data stored for future access and/or display during a rotation at the hospital construed as requesting patient log in [P0141] the device may store the history of wellness checks, e.g., times that the checks were performed, locations of a patient, locations of a patient when the patient is not receiving a wellness check, where proximity of care providers using mobile devices construe geographically verified patient log.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management before the filing date of the invention to modify the method of Bhimavarapu and Marshall to have receiving a request for patient logs associated with a rotation at the hospital and providing geographically verified patient log, as taught by Johnson, to allow stakeholders and medical directors to quickly get a snapshot of progress in providers workflow. 
Claim 6:
Johnson discloses further comprising:
searching stored patient logs for geographically unverified patient logs;
searching stored patient logs for geographically verified patient logs (Taught as relaying back relevant patient data in column 8, line 48 to column 9, line 12, where unsatisfactory validation process serves as unverified patient logs in column 6, lines 1 -18.)
determining a percentage of geographically verified patient logs for each of a plurality of students; and identifying students whose percentage of geographically verified patients logs are below a threshold value (See ratio as a percentage among various skilled healthcare providers providing adequate care to patients determined with thresholds mentioned in column 17, lines 7-50.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management before the filing date of the invention to modify the method of Bhimavarapu and Marshall to search for verified, patient logs, unverified patient logs identified below threshold percentage, as taught by Johnson, to allow stakeholders and medical directors to quickly get a snapshot of progress in providers workflow. 
Claim 8:
Bhimavarapu discloses a non-transitory computer-readable storage medium storing computer-executable instructions for receiving geographically verified patient logs, the stored instructions (See Fig. 33-Fig. 36, exemplary Rounding screen with list of patients, assigned hospital room numbers, bed ID or indicate in surgery mentioned in P0037. Shown as Nearby Patients in Fig. 37 and in [P0141] Screen 142e asks the caregiver is he or she would like to complete the rounds for a particular patient. If yes, health info app 30 saves the answers and forwards them to the appropriate recipients on network 50. See processor in P0014, and instructions to carry out functions in [P0152] the principles disclosed herein can be embodied as a software application in which instructions for one or more processors are tangibly and non-transitorily fixed in a computer-readable medium.) comprising:
instructions to send, from a medical application, installed on a device, a check-in indication (See [P0065] health information software application 30 (hereinafter referred to as “health info app 30”) that is supplied to one or more electronic devices 32. Fig. 2, entered code field, 72 construes a check-in indication and prompting user is construed as sending mentioned in P0084. Once checked-in, a user has access to rounding screens Fig. 33-Fig. 36 mentioned in P0136-P0137. See smartphone as electronic device 32, with built-in GPS mentioned P0076. Also see Fig. 6, health info app menu options mentioned in P0092.), wherein the check-in indication comprises a hospital identifier that identifies a hospital (With the hospital identifier used to query a database that stores and retrieves a hospital’s geographic data, the smart phone 32a (GPS, cellular triangulation, etc.) is used to determine its location (P0076) of the user, also see Fig. 16, the user’s current location entered to retrieve maps, floor plans (Fig. 17), way finder navigation screen with walking path (Fig. 18) and location search menu screen (Fig. 19) that construe resulting data queried from a database that stores the hospital’s geographic location.); 
instructions to determine, based on the hospital identifier, a geographic location of the hospital (See P0109-P0110 the user’s current location has ability to determine a geographic location of the hospital with map features using the health info app 30.);
instructions to receive at the medical application, a geographic location of the hospital in response to the check-in indication (The user checked-in, with his/her location determined can then access maps, floor plans (Fig. 17), way finder navigation screen with walking path (Fig. 18) and location search menu screen (Fig. 19) in response to the user selections mentioned in P0109-P0110. In [P0088] Once health info app 30 is installed on a particular device, health info app 30 is configured to tailor many of the features and information provided to the user 34 based upon the user's location.);
instructions to receive, at the medical application, a first edit to a patient log at a first time (See Fig. 5, Fig.6, P0091, P0094 timeline 78, timeline option 84 where the exemplary ‘Recover in ICU’, event 80 would be a phase of care where the patient would have wellness checks by rounding providers. Fig. 9 shows one or more events 80 construed as part of the patient log at an exemplary previous date ‘Nov 03, 2015, Tuesday’ as a first time.);
instructions to determine, using hardware sensors of the device and based on receipt of the first edit, a geographic position associated with the medical application (Technology with GPS, RF ID tag, cellular triangulation (P0076), Bluetooth (P0071) and geo-fencing (P0088-P0089) communications construe using hardware sensors with the mobile electronic device 32 and health info app 30. A geographic position associated with the medical application is taught in [P0091] health info app 30 allows a user to select any of the events 80 to receive more information about the event 80, including, but not limited to, the content, time, and/or location of the event, and directions to the event.);
instructions to determine the device is within a geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Using the health info app 30, with geofencing area boundaries construed as within a geographic range of the geographic location see Fig. 3, [P0088-P0089] areas as small as an individual bay of a multi-tenant hospital room), and multiple geo-fenced areas 74 of different sizes and/or shapes may be included for a single hospital 22.);
instructions to receive, at the medical application, a second edit to the patient log at a second time, wherein the second time is after the first time, and wherein the second edit is received when the device (Fig. 9 shows one or more events 80 as part of the patient log at an exemplary previous date ‘Nov 03, 2015, Tuesday’ construed as a first time and ‘Today, Nov 05’ construed as the second time after the first time, using the health info app.) is not within the geographic range of the geographic location of the hospital based on the geographic position associated with the medical application (Consolidating the treatment of the patient at other locations not within the geographic range of the hospital is taught in [P0064], Fig. 1, by spanning a set of geographic locations that includes at least one hospital 22, a place of business of a vendor 24, an area outside of the hospital 22, such as a city 26, and one or more homes 28.); 
instructions to send, from the medical application, the geographically verified patient log, wherein the geographically verified patient log is sent by the medical application (See Fig. 37, where sending and submitting rounds completion for the patient by forwarding to the appropriate recipient mentioned in P0141.) wherein the device is located outside of the geographic range (See P0064, where the areas outside of the hospital such as a city 26, a home 28 or a place of a vendor 24 construe locations outside of the geographic range.); 
instructions to store the geographically verified patient log (See exemplary verified patient log in Fig. 8- Fig.11 and in [P0096-P0097] by summarizing all of the events that have occurred so far with respect to the patient from the timeline construes storing. Also see the list of Nearby Patients shown in Fig. 37 and in [P0141] Screen 142e asks the caregiver is he or she would like to complete the rounds for a particular patient. If yes, health info app 30 saves the answers).
Bhimavarapu does not explicitly teach when a provider in rotation at the hospital is associated with a student. Johnson teaches the provider associated with a student (In column 3, lines 20-32, column 13, lines 33-50, low skilled doctors/providers construe intern or student. Also, in [column 22, lines 23-34] Other systems may be integrated where personnel or student management tracks persons throughout a business setting or within an educational setting.) using the global positioning system, wherein the device includes global positioning system hardware, and wherein the medical application is used by the student (See GPS taught in column 47, line 62 to column 8, line 23.); 
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management at the time of the invention to modify the method of Bhimavarapu to have a provider in rotation at the hospital is associated with a student, as taught by Johnson, to promote accountability among inexperienced, newer medical professionals needing to carry out work his/her duties. 
Although Bhimavarapu discloses geo-fencing to determine if a device is within a geographic range of the hospital (See P0004-P0006), Bhimavarapu and Johnson do not explicitly teach further verifying the patient log based on determining that the device was within the geographic range in proximity of the hospital. Marshall teaches: 
instructions to verify the patient log as a geographically verified patient log based on the determining the device was within the geographic range of the geographic location of the hospital based on the geographic position (Shown in Fig. 1, steps 114 and 120, taught in [P0047-P0048] In response to a determination that the device is within the predetermined proximity of the patient, e.g., as illustrated by the “Yes” logic leading from decision 114, receipt of wellness data of the patient may be allowed, e.g., see operation 120, where the user and device are in proximity of the patient who is in a medical facility such as a hospital (P0018).).
Therefore, it would have been obvious to one of ordinary skill in the art of performing patient wellness checks at the time of the invention to modify the method of Bhimavarapu and Johnson to have verifying the patient log based on determining that the device was within the geographic range in proximity of the hospital, as taught by Marshall, to guarantee that newer medical professionals are giving patients their undivided attention and completing important tasks before taking a break from work while in their cars or in the break room.
Although Bhimavarapu discloses the hospital identifier and the medical application as mentioned above, Feanny further teaches geographical location features using the hospital identifiers and using a computer installed software mentioned below:
instructions to receive a student identifier of the student as part of the check-in indication (Besides providing username and password (P0113) for remote internet access, see work hours logged for residency program participants/attending resident as students in Abstract, P0053, P0062.);
instructions to determine a student geographic range for geographical verification based on the student identifier (The students wearing a transponder (P0099-P0100) with Infrared Radiation (IR), Radio Frequency (RF) and GPS (Global Positioning Satellite) (P0102) used to determine geographic range. Also, see a type of student identifier taught in [P0122] Each resident will have an identifying code unique to the transponder that is attached to their clothing.);
instructions to determine a hospital geographic range for geographical verification based on the hospital identifier (See Fig. 1, P0113, facilities A, B, C and D having communication with master server via facility servers monitoring individual transponders (P0115).  Verification is construed as transponder sending activated signal to receivers of facility server mentioned in P0101. Also, see [P0122] In order to provide comprehensive information of all residents within a residency program, these servers (including the master server) and individual facility servers (as defined above) will be "connected" via standard, commercially available and manufactured TCP/IP based networks. Thus is, in essence, creating a single entity representing a plurality of hospitals, buildings, clinics, a single specialty residency program or an entire medical college of facility responsible for training residents.);
instructions to determine the geographic range based on the student geographic range and the hospital geographic range (See proximity and range of transponder technology (P0125) established that can be worn at all times by residents in order to gain access to the building in which clinical duties are performed, as well as other physical locations within the building mentioned in P0126.);
instructions to receive, at the medical application, the geographic range (See installed software as a medical application in [P0119, P0127] The receivers used to receive the physical signals generated and emitted from these transponders are also commercially available. Companies exist that provide the hardware and software for managing employee tracking.);
the geographic position of the device determined using the global positioning system hardware (See GPS (Global Positioning Satellite) (P0102) used to determine geographic range.).
Therefore, it would have been obvious to one of ordinary skill in the art of Accreditation Council for Graduate Medical Education (ACGME) regulations at the time of the invention to modify the method of Bhimavarapu, Johnson and Marshall to have geographical location features using the hospital identifiers using a computer installed software, as taught by Feanny, to track the whereabouts of medical residents reporting to clinical duty.
Claim 12:
Johnson teaches wherein the instructions further comprise: instructions to receive a request for patient logs associated with a rotation at the hospital; and instructions to provide the patient logs, wherein the patient logs comprise the geographically verified patient log (Taught as requesting data stored for future access and/or display during a rotation at the hospital construed as requesting patient log in [P0141] the device may store the history of wellness checks, e.g., times that the checks were performed, locations of a patient, locations of a patient when the patient is not receiving a wellness check, where proximity of care providers using mobile devices construe geographically verified patient log.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management before the filing date of the invention to modify the method of Bhimavarapu and Marshall to have receiving a request for patient logs associated with a rotation at the hospital and providing geographically verified patient log, as taught by Johnson, to allow stakeholders and medical directors to quickly get a snapshot of progress in providers workflow. 
Claim 13:
Johnson discloses wherein the instructions further comprise:
instructions to search stored patient logs for geographically unverified patient logs;
instructions to search stored patient logs for geographically verifie patient logs (Taught as relaying back relevant patient data in column 8, line 48 to column 9, line 12, where unsatisfactory validation process serve as unverified patient logs in column 6, lines 1 -18.)
instructions to determine a percentage of geographically verified patient logs for each of a plurality of students; and instructions to identify students whose percentage of geographically verified patients logs are below a threshold value (See ratio as a percentage among various skilled healthcare providers providing adequate care to patients determined with thresholds mentioned in column 17, lines 7-50.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management before the filing date of the invention to modify the method of Bhimavarapu and Marshall to search for verified, patient logs, unverified patient logs identified below threshold percentage, as taught by Johnson, to allow stakeholders and medical directors to quickly get a snapshot of progress in providers workflow. 
Claim 15:
Bhimavarapu discloses a system for providing geographically verified patient logs, the system comprising (See health information system in Fig. 1, P0065. See Fig. 33-Fig. 36, exemplary Rounding screen with list of patients, assigned hospital room numbers, bed ID or indicate in surgery mentioned in P0037. Shown as Nearby Patients in Fig. 37 and in [P0141] Screen 142e asks the caregiver is he or she would like to complete the rounds for a particular patient. If yes, health info app 30 saves the answers and forwards them to the appropriate recipients on network 50. See processor in P0014, P0152.), the operations comprising:
a global positioning system hardware configured to determine a geographic position of a medical application (Technology with GPS, RF ID tag, cellular triangulation (P0076), Bluetooth (P0071) and geo-fencing (P0088-P0089) communications construe using hardware sensors with the mobile electronic device 32 and health info app 30. A geographic position associated with the medical application is taught in [P0091] health info app 30 allows a user to select any of the events 80 to receive more information about the event 80, including, but not limited to, the content, time, and/or location of the event, and directions to the event.), wherein the medical application is configured to be executed on an electronic processor, and the one or more electronic processor of the device (See processor in P0014, P0152.) configured to:
send, to a medical server from the medical application, a check-in indication associated with the student (The health info app 30, utilizes a combination of servers such as a mobile information server 60 for communicating with personnel, local vendor server 48 to determine the approximate location of any device 32 (P0075) and a database server 58 for retrieving hospital map information mentioned in P0073-P0074. See [P0065] health information software application 30 (hereinafter referred to as “health info app 30”) that is supplied to one or more electronic devices 32. Fig. 2, entered code field, 72 construes a check-in indication and prompting user is construed as sending mentioned in P0084. Once checked-in, a user has access to rounding screens Fig. 33-Fig. 36 mentioned in P0136-P0137. See smartphone as electronic device 32, with built-in GPS mentioned P0076. Also see Fig. 6, health info app menu options mentioned in P0092.), wherein the check-in indication comprises a hospital identifier that identifies a hospital (With the hospital identifier used to query a database that stores and retrieves a hospital’s geographic data, the smart phone 32a (GPS, cellular triangulation, etc.) is used to determine its location (P0076) of the user, also see Fig. 16, the user’s current location entered to retrieve maps, floor plans (Fig. 17), way finder navigation screen with walking path (Fig. 18) and location search menu screen (Fig. 19) that construe resulting data queried from a database that stores the hospital’s geographic location.); 
receive, from the medical server, a geographic location of the hospital in response to the check-in indication (The user checked-in, with his/her location determined can then access maps, floor plans (Fig. 17), way finder navigation screen with walking path (Fig. 18) and location search menu screen (Fig. 19) in response to the user selections mentioned in P0109-P0110. In [P0088] Once health info app 30 is installed on a particular device, health info app 30 is configured to tailor many of the features and information provided to the user 34 based upon the user's location.);
receive a first edit to a patient log at a first time (See Fig. 5, Fig.6, P0091, P0094 timeline 78, timeline option 84 where the exemplary ‘Recover in ICU’, event 80 would be a phase of care where the patient would have wellness checks by rounding providers. Fig. 9 shows one or more events 80 construed as part of the patient log at an exemplary previous date ‘Nov 03, 2015, Tuesday’ as a first time.);
determine the device is within the geographic range of the geographic location of the hospital based on the geographic position (Using the health info app 30, with geofencing area boundaries construed as within a geographic range of the geographic location see Fig. 3, [P0088-P0089] areas as small as an individual bay of a multi-tenant hospital room), and multiple geo-fenced areas 74 of different sizes and/or shapes may be included for a single hospital 22.);
receive a second edit to the patient log at a second time, wherein the second time is after the first time, and wherein the second edit is received when the device (Fig. 9 shows one or more events 80 as part of the patient log at an exemplary previous date ‘Nov 03, 2015, Tuesday’ construed as a first time and ‘Today, Nov 05’ construed as the second time after the first time, using the health info app.) is not within the geographic range of the geographic location of the hospital based on the geographic position (Consolidating the treatment of the patient at other locations not within the geographic range of the hospital is taught in [P0064], Fig. 1, by spanning a set of geographic locations that includes at least one hospital 22, a place of business of a vendor 24, an area outside of the hospital 22, such as a city 26, and one or more homes 28.);
send, to the medical server, the geographically verified patient log, wherein the geographically verified patient log is sent by the medical application (See Fig. 37, where sending and submitting rounds completion for the patient by forwarding to the appropriate recipient mentioned in P0141.) when the device is located outside of the geographic range (See P0064, where the areas outside of the hospital such as a city 26, a home 28 or a place of a vendor 24 construe locations outside of the geographic range.).
Bhimavarapu does not explicitly teach when a provider in rotation at the hospital is associated with a student using a GPS device. Johnson teaches the provider associated with a student (In column 3, lines 20-32, column 13, lines 33-50, low skilled doctors/providers construe intern or student. Also, in [column 22, lines 23-34] Other systems may be integrated where personnel or student management tracks persons throughout a business setting or within an educational setting.), using the global positioning system, wherein the device includes global positioning system hardware, and wherein the medical application is used by the student (See GPS taught in column 47, line 62 to column 8, line 23.); 
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management at the time of the invention to modify the method of Bhimavarapu to have a provider in rotation at the hospital is associated with a student using a GPS device, as taught by Johnson, to promote accountability among inexperienced, newer medical professionals needing to carry out work his/her duties. 
Although Bhimavarapu discloses geo-fencing to determine if a device is within a geographic range of the hospital (See P0004-P0006), Bhimavarapu and Johnson do not explicitly teach further verifying the patient log based on determining that the device was within the geographic range in proximity of the hospital. Marshall teaches: 
verify the patient log as a geographically verified patient log based on the determining the device was within the geographic range of the geographic location of the hospital based on the geographic position (Shown in Fig. 1, steps 114 and 120, taught in [P0047-P0048] In response to a determination that the device is within the predetermined proximity of the patient, e.g., as illustrated by the “Yes” logic leading from decision 114, receipt of wellness data of the patient may be allowed, e.g., see operation 120, where the user and device are in proximity of the patient who is in a medical facility such as a hospital (P0018).).
Therefore, it would have been obvious to one of ordinary skill in the art of performing patient wellness checks at the time of the invention to modify the method of Bhimavarapu and Johnson to have verifying the patient log based on determining that the device was within the geographic range in proximity of the hospital, as taught by Marshall, to guarantee that newer medical professionals are giving patients their undivided attention and completing important tasks before taking a break from work while in their cars or in the break room.
Although Bhimavarapu discloses the hospital identifier and the medical application as mentioned above, Feanny further teaches geographical location features using the hospital identifiers and using a computer installed software mentioned below:
receive a student identifier of the student as part of the check-in indication (Besides providing username and password (P0113) for remote internet access, see work hours logged for residency program participants/attending resident as students in Abstract, P0053, P0062.);
determine a student geographic range for geographical verification based on the student identifier (The students wearing a transponder (P0099-P0100) with Infrared Radiation (IR), Radio Frequency (RF) and GPS (Global Positioning Satellite) (P0102) used to determine geographic range. Also, see a type of student identifier taught in [P0122] Each resident will have an identifying code unique to the transponder that is attached to their clothing.);
determine a hospital geographic range for geographical verification based on the hospital identifier (See Fig. 1, P0113, facilities A, B, C and D having communication with master server via facility servers monitoring individual transponders (P0115).  Verification is construed as transponder sending activated signal to receivers of facility server mentioned in P0101. Also, see [P0122] In order to provide comprehensive information of all residents within a residency program, these servers (including the master server) and individual facility servers (as defined above) will be "connected" via standard, commercially available and manufactured TCP/IP based networks. Thus is, in essence, creating a single entity representing a plurality of hospitals, buildings, clinics, a single specialty residency program or an entire medical college of facility responsible for training residents.);
determine the geographic range based on the student geographic range and the hospital geographic range (See proximity and range of transponder technology (P0125) established that can be worn at all times by residents in order to gain access to the building in which clinical duties are performed, as well as other physical locations within the building mentioned in P0126.);
receive, at the medical application, the geographic range (See installed software as a medical application in [P0119, P0127] The receivers used to receive the physical signals generated and emitted from these transponders are also commercially available. Companies exist that provide the hardware and software for managing employee tracking.);
the geographic position of the device determined using the global positioning system hardware (See GPS (Global Positioning Satellite) (P0102) used to determine geographic range.).
Therefore, it would have been obvious to one of ordinary skill in the art of Accreditation Council for Graduate Medical Education (ACGME) regulations at the time of the invention to modify the method of Bhimavarapu, Johnson and Marshall to have geographical location features using the hospital identifiers using a computer installed software, as taught by Feanny, to track the whereabouts of medical residents reporting to clinical duty.
Claim 20:
Johnson teaches wherein the one or more electronic processors are further configured to: send a request for patient logs associated with a rotation at the hospital; and receive the patient logs, wherein the patient logs comprise the geographically verified patient log (Taught as requesting data stored for future access and/or display during a rotation at the hospital construed as requesting patient log in [P0141] the device may store the history of wellness checks, e.g., times that the checks were performed, locations of a patient, locations of a patient when the patient is not receiving a wellness check, where proximity of care providers using mobile devices construe geographically verified patient log.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical personnel management before the filing date of the invention to modify the method of Bhimavarapu and Marshall to have receiving a request for patient logs associated with a rotation at the hospital and providing geographically verified patient log, as taught by Johnson, to allow stakeholders and medical directors to quickly get a snapshot of progress in providers workflow. 
Claims 2, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu (U.S. 2021/0020307 A1) in view of Johnson (U.S. 10,037,821 B2) in view Marshall (U.S. 2018/0018435 A1) in view of Feanny (U.S. 2006/0265295 A1) further in view of Andrews (US 10,438,149 B2).
Claim 2:
Although Johnson teaches the patient’s care within of the hospital as mentioned above, Andrews further teaches wherein the geographically verified patient log is verified when the medical application is within two miles of the geographic location  when the patient log is submitted (See Fig. 1 (Items 13, 22, 24, 26 and 28), after patient and healthcare worker utilizing the application are located, distance in miles between them is determined, electronic signature and time stamp serve as verifying (column 4, lines 14-53), construe two miles in [column 7, lines 1-15.] The report may show all patients, each visit to each patient, the clinician that made each visit, and whether each visit was verified using electronic home healthcare visit verification. The report may also include a setting to illustrate not only visits that were verified, but that happened more than "n" number of meters (or feet, yards, miles, etc.) away from the patient's address on file.).
Therefore, it would have been obvious to one of ordinary skill in the art of home healthcare management before the filing date of the invention to modify the method, software and system of Bhimavarapu, Johnson and Marshall to have verifying patient log when the medical application is within two miles of the geographic location, as taught by Andrews, to provide necessary medical treatment to patients unable to be admitted in an over capacity hospital.
Claim 7:
Although Johnson teaches the patient’s care within of the hospital as mentioned above, Andrews further teaches:
storing a first timestamp associated with receipt of the check-in indication;
receiving a checkout-out indication;
storing a second timestamp associated with receipt of the check-out indication; and
determining a shift duration based on the first timestamp and the second timestamp (See [column 7, lines 53-67] If the clinician is inside the clinician's geo-fence radius, the application may track and record a "time in" time stamp for the visit. Another time stamp may then be generated and stored when the clinician leaves the patient's residence, thus carrying his or her GPS enabled smartphone, tablet or other suitable device through the ring or geo-fence located around the patient's residence. Thus, when the clinician leaves the pre-set radius, the system may track the time the clinician left and use this time stamp as a "time out" for the visit.).
Therefore, it would have been obvious to one of ordinary skill in the art of home healthcare management before the filing date of the invention to modify the method of Bhimavarapu, Johnson and Marshall to have check-in timestamp and check-out timestamp to determine work durations, as taught by Andrews, to determine if enough time was allocated for sick patients.
Claim 9:
Although Johnson teaches the patient’s care within of the hospital as mentioned above, Andrews further teaches wherein the geographically verified patient log is verified when the medical application is within two miles of the geographic location, when the patient log is submitted (See Fig. 1 (Items 13, 22, 24, 26 and 28), after patient and healthcare worker utilizing the application are located, distance in miles between them is determined, electronic signature and time stamp serve as verifying (column 4, lines 14-53), construe two miles in [column 7, lines 1-15.] The report may show all patients, each visit to each patient, the clinician that made each visit, and whether each visit was verified using electronic home healthcare visit verification. The report may also include a setting to illustrate not only visits that were verified, but that happened more than "n" number of meters (or feet, yards, miles, etc.) away from the patient's address on file.).
Therefore, it would have been obvious to one of ordinary skill in the art of home healthcare management before the filing date of the invention to modify the method, software and system of Bhimavarapu, Johnson and Marshall to have verifying patient log when the medical application is within two miles of the geographic location, as taught by Andrews, to provide necessary medical treatment to patients unable to be admitted in an over capacity hospital.
Claim 14:
Although Johnson teaches the patient’s care within of the hospital as mentioned above, Andrews further teaches:
wherein the instructions further comprise:
instructions to store a first timestamp associated with receipt of the check-in indication;
instructions to receive a checkout-out indication;
instructions to store a second timestamp associated with receipt of the checkout indication; and instructions to determine a shift duration based on the first timestamp and the second timestamp (See [column 7, lines 53-67] If the clinician is inside the clinician's geo-fence radius, the application may track and record a "time in" time stamp for the visit. Another time stamp may then be generated and stored when the clinician leaves the patient's residence, thus carrying his or her GPS enabled smartphone, tablet or other suitable device through the ring or geo-fence located around the patient's residence. Thus, when the clinician leaves the pre-set radius, the system may track the time the clinician left and use this time stamp as a "time out" for the visit.).
Therefore, it would have been obvious to one of ordinary skill in the art of home healthcare management before the filing date of the invention to modify the method, software and system of Bhimavarapu, Johnson, Marshall and Feanny to have check-in timestamp and check-out timestamp to determine work durations, as taught by Andrews, to determine if enough time was allocated for sick patients.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu (U.S. 2021/0020307 A1) in view of Johnson (U.S. 10,037,821 B2) in view Marshall (U.S. 2018/0018435 A1) in view of Feanny (U.S. 2006/0265295 A1) further in view of Natarajan (US 2013/0132116 A1).
Claim 16:
Natarajan further teaches receive, from the medical application, a request for a patient log entry form; embed a plurality of international classification of diseases (ICD) codes in the patient log entry form, wherein the ICD codes are referenced from an assembly within the medical application; and display the patient log entry form within the medical application (See Fig. 1, Fig. 2 (Items 104, 208, 212, 214, 216 and 224), P0068, P0078-P0079, and additional ICD codes displayed and entry in Fig. 6-7 and Fig. 18 mentioned in P0035, P0104-P0105.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare rounding management before the filing date of the invention to modify the method, software and system of Bhimavarapu, Johnson, Marshall and Feanny to enter international classification of diseases (ICD) codes, displayed in app, as taught by Natarajan, to allow healthcare providers to initiate medical billing process.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bhimavarapu (U.S. 2021/0020307 A1) in view of Johnson (U.S. 10,037,821 B2) in view Marshall (U.S. 2018/0018435 A1) in view of Feanny (U.S. 2006/0265295 A1) further in view of Wang (U.S. 2019/0057340 A1).
Claim 17:
Although Johnson teaches the patient’s care within of the hospital as mentioned above, Andrews further teaches wherein the geographically verified patient log is verified when the medical application is within two miles of the geographic location when the patient log is submitted (See Fig. 1 (Items 13, 22, 24, 26 and 28), after patient and healthcare worker utilizing the application are located, distance in miles between them is determined, electronic signature and time stamp serve as verifying (column 4, lines 14-53), construe two miles in [column 7, lines 1-15.] The report may show all patients, each visit to each patient, the clinician that made each visit, and whether each visit was verified using electronic home healthcare visit verification. The report may also include a setting to illustrate not only visits that were verified, but that happened more than "n" number of meters (or feet, yards, miles, etc.) away from the patient's address on file.).
Therefore, it would have been obvious to one of ordinary skill in the art of home healthcare management before the filing date of the invention to modify the method, software and system of Bhimavarapu, Johnson, Marshall and Feanny to have verifying patient log when the medical application is within two miles of the geographic location, as taught by Andrews, to provide necessary medical treatment to patients unable to be admitted in an over capacity hospital.

Response to Arguments
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection. The Examiner has entered a new rejection under 35 USC § 101. The Examiner has entered a new rejection under 35 USC § 103 and applied new art and art already of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Monday-Friday, 8:30 am – 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jason Dunham can be reached at 571.272.8109.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T. W./
Examiner, Art Unit 3686
07/16/22

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686